141 U.S. 638 (1891)
CRAIG
v.
CONTINENTAL INSURANCE COMPANY.
No. 88.
Supreme Court of United States.
Argued November 6, 9, 1891.
Decided November 23, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MICHIGAN.
*641 Mr. Don M. Dickinson for plaintiff in error.
Mr. F.H. Canfield for defendant in error.
*644 MR. JUSTICE BLATCHFORD, after stating the case, delivered the opinion of the court.
The principal contention on the part of the plaintiff is that § 4283 of the Revised Statutes does not apply to the case. That section is as follows: "Sec. 4283. The liability of the owner of any vessel, for any embezzlement, loss or destruction, by any person, of any property, goods or merchandise, shipped or put on board of such vessel, or for any loss, damage or injury by collision, or for any act, matter or thing, lost [loss?], damage or forfeiture, done, occasioned or incurred, without the privity or knowledge of such owner or owners, shall in no case exceed the amount or value of the interest of such owner in such vessel, and her freight then pending." It is contended that the statute does not apply, because the vessel had been wrecked and abandoned to the underwriters; that they cannot be relieved under the statute from their liability for negligence while engaged in saving the wreck or the cargo; and that she had lost her identity as a vessel.
*645 But we are of opinion that her identity was not lost. She was still a vessel. She had lost her own power of locomotion, but she was capable of being towed as a vessel, and was so towed for 22 hours, and until she had accomplished a large portion of her voyage. She was officered and manned, and had on board a cargo. If, during the 22 hours, through the negligence of those on board of her and in charge of her, she had done damage by coming into collision with another vessel and survived, she could have been libelled as a vessel; and she could have been libelled for salvage. She was in the same condition as any vessel which at sea loses her means of propulsion and has to be towed into port.
The fact that, as between her former owner and the insurance company, she had been abandoned as a total loss, does not affect the question. She was abandoned as a total loss to her owner for the purposes of the policy of insurance, but, as in numerous other cases of abandonment, she was abandoned with the privilege to the insurance company of treating her as a vessel and repairing her if it could. Her ownership by the insurance company, resulting from the abandonment, was of the same character as would have been her ownership by any person who had purchased her in her then condition from the former owner. After her abandonment, she entered upon a new career and a new voyage, and § 4283 applies to the liability of the owner of her on such voyage, for damages for the death of Carbry.
It was held by this court, in Butler v. Boston & Savannah Steamship Co., 130 U.S. 527, that the provision of § 4283 applies to cases of personal injury and death, as well as to cases of loss of, or injury to, property. Whatever liability there was on the part of the defendant, was extinguished by the loss of the Enterprise, and the extinguishment of such liability may be availed of in this suit, as matter of law, on the facts of the case. The Scotland, 105 U.S. 24; Providence & N.Y. Steamship Co. v. Hill Mfg. Co., 109 U.S. 578, 594.
The restriction of the statute by § 4289 to vessels not "used in rivers or inland navigation," does not apply to the Enterprise, because she was used on the Great Lakes. American *646 Trans. Co. v. Moore, 5 Michigan, 368; Moore v. American Trans. Co., 24 How. 1.
The only question remaining is as to whether the loss of Carbry's life occurred with the privity or knowledge of the insurance company, it being contended that the knowledge and privity of Reardon were those of the company. But it was held by this court, in Walker v. Transportation Company, 3 Wall. 150, in regard to the statute (Act of March 3, 1851, § 1, 9 Stat. 635, now § 4282 of the Revised Statutes) which provides as follows: "No owner of any vessel shall be liable to answer for or make good to any person any loss or damage which may happen to any merchandise whatsoever, which shall be shipped, taken in or put on board any such vessel, by reason or by means of any fire happening to or on board the vessel, unless such fire is caused by the design or neglect of such owner," that, in order to make the owner of a vessel, in case of loss by fire, liable for negligence, it must appear that the owner had directly participated in the negligence. It was there said, that, as the object of the act was "to limit the liability of owners of vessels," and the exception was not, in terms, of negligence generally, but only of negligence of the owners, it would be a wrong construction of the act to hold that the exception extended "to the officers and crews of the vessels, as representing the owners;" that § 6 of the act (now § 4287 of the Revised Statutes) showed that it was the purpose of the preceding sections to release the owner from some liability for the negligence and fraud of the master and other agents of the owner, for which those persons were themselves liable and were to remain so; and that, in reference to fires occurring on the vessels to which the statute applied, the owner was "not liable for the misconduct of the officers and mariners of the vessel, in which he does not participate personally." The same rule is applicable to the words "privity or knowledge" in § 4283.
When the owner is a corporation, the privity or knowledge must be that of the managing officers of the corporation. In Hill Manufacturing Co. v. Providence & New York Steamship Co., 113 Mass. 495, 499, 500, it was said that the object *647 of the statute was to exempt the owners of ships from the onerous liability to which they were held by the common law as common carriers or otherwise, for the acts or neglect of their servants or agents, or of third persons, without their own knowledge or concurrence; not to diminish their responsibility for their own wilful or negligent acts; and it was added: "If a loss by fire is caused either by the design or by the neglect of the owners of a ship, the first section of the statute does not limit or take away their common law liability. If the owners are a corporation, the president and directors are not merely the agents or servants, but the representatives of the corporation, and the acts, intentions and neglects of such officers are those of the corporation itself."
The corporation, in the present case, was protected by the statute from loss or damage arising from the fault or negligence of the mate or any of the crew or other employés who were on board of the Enterprise; and a fortiori it was protected from loss or damage arising from the fault or negligence of Reardon. The only negligence alleged in the case is that of Reardon, in attempting to tow the Enterprise, in the condition in which she was, to Detroit. But he was not an officer of the corporation, or employed directly by it, but was employed by Dimock, or Crosby & Dimock, the agents at Buffalo. He was at most a mere employé of the corporation. He was not its general agent, nor, so far as appears, had it any knowledge of his appointment. If he was an agent at all, his powers were no greater than those of the master of a vessel, for whose negligence the owner is not liable, even though the privity or knowledge of the master exists. The knowledge of Reardon was not the private knowledge of the corporation.
It is unnecessary to consider any of the other questions discussed at the bar, and the judgment is
Affirmed.